                      UNITED STATES DISTRICT COURT 
                     EASTERN DISTRICT OF WISCONSIN 
                                                

 
LARRY H. DUNN, JR., 
 
                     Plaintiff,                     
 
         v.                                               Case No. 18‐CV‐549 
 
SGT. ZIGGLER, et al.,  
 
                     Defendants. 
 
 
                                         ORDER 
 
 
       Plaintiff  Larry  H.  Dunn,  Jr.,  a  Wisconsin  state  prisoner  who  is  representing 

himself, filed a complaint under 42 U.S.C. § 1983 alleging that his constitutional rights 

were violated while he was an inmate at Oshkosh Correctional Institution. He also filed 

a  motion  for  leave  to  proceed  without  prepaying  the  filing  fee.  The  court  has 

jurisdiction to resolve Dunn’s motion to proceed without prepaying the filing fee and to 

screen the complaint based on the Wisconsin Department of Justice’s limited consent to 

the  exercise  of  magistrate  judge  jurisdiction  as  set  forth  in  the  Memorandum  of 

Understanding  between  the  Wisconsin  Department  of  Justice  and  this  court.  As  it  is 

now, Dunn’s complaint does not state a claim. The court will, however, afford him an 

opportunity to amend his complaint. 
                 Motion for Leave to Proceed without Prepayment of the Filing Fee 

          The  Prison  Litigation  Reform  Act  (PLRA)  gives  courts  discretion  to  allow 

prisoners to proceed with their lawsuits without prepaying the $350 filing fee as long as 

they comply with certain requirements. 28 U.S.C. § 1915. One of those requirements is 

that they pay an initial partial filing fee. On May 4, 2018, the court ordered Dunn to pay 

an initial partial filing fee of $5.90. Dunn paid that fee on June 14, 2018. Accordingly, the 

court  will  grant  Dunn’s  motion  to  proceed  without  prepaying  the  filing  fee.  He  must 

pay the remainder of the filing fee over time in the manner explained at the end of this 

order. 

                                     Screening of the Complaint 

          The  court  is  required  to  screen  complaints  brought  by  prisoners  seeking  relief 

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. 

§  1915A(a).  The  court  must  dismiss  a  complaint  or  portion  thereof  if  the  prisoner  has 

raised  claims  that  are  legally  “frivolous  or  malicious,”  that  fail  to  state  a  claim  upon 

which  relief  may  be  granted,  or  that  seek  monetary  relief  from  a  defendant  who  is 

immune from such relief.  28 U.S.C. § 1915A(b). 

          To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required  to  provide  a  “short  and  plain  statement  of  the  claim  showing  that  [he]  is 

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2).  To state a claim for relief under 42 U.S.C. § 

1983,  a  plaintiff  must  allege  that:  1)  he  was  deprived  of  a  right  secured  by  the 



                                                  2
Constitution or laws of the United States; and 2) the deprivation was visited upon him 

by  a  person  or  persons  acting  under  color  of  state  law.  Buchanan‐Moore  v.  County  of 

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 

384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).   

       The  court  is  obliged  to  give  a  plaintiff’s  pro  se  allegations,  “however  inartfully 

pleaded,”  a  liberal  construction.  See  Erickson  v.  Pardus,  551  U.S.  89,  94  (2007)  (quoting 

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). 

                                    The Complaint’s Allegations 

       Dunn’s  complaint  centers  on  his  allegation  that  the  defendants,  particularly 

Sergeant  Ziggler, disclosed his  medical information  to other  inmates. (The court  notes 

that Sergeant Ziggler is likely spelled Ziegler, but it will use Dunn’s spelling for now.) 

Dunn alleges that on December 2, 2017, Ziggler discussed “’health information’ outside 

her scope with another inmate.” (ECF No. 1 at 2.) Dunn characterizes this as a “HIPA.” 

The  court  understands  Dunn  to  be  referencing  “HIPAA,”  or  the  Health  Insurance 

Portability  and  Accountability  Act.  The  inmate  with  whom  Ziggler  discussed  the 

“health  information”  passed  that  information  along  to  other  inmates  in  what  Dunn 

alleges was an attempt to “start ‘trouble’” for him. (Id.) Dunn alleges that on the same 

day he walked into the Health Services Unit (HSU) and defendant Officer Schwochert 

was  on  the  phone.  When  he  saw  Dunn,  he  said  to  the  person  on  the  other  end  of  the 




                                                  3
line, “I have to go, the cellmate of the inmate with ‘scabbies’ [sic] just walked in.” (Id.) 

(Dunn notes that it was determined that he was free of scabies.)  

       Dunn alleges that on December 10, 2017, Ziggler called him to the desk and told 

him to report to HSU. He alleges that Ziggler then “looked at [his] hands and face as if 

she  were  attempting  to  make  a  visual  [diagnosis].”  (Id.  at  3.)  When  Dunn  arrived  at 

HSU, they  placed  him in  quarantine for chicken pox.  He  was  sent back to  the  general 

population  on  December  11,  2017,  having  never  been  diagnosed  with  chicken  pox  or 

scabies. 

       Dunn alleges that he told defendant C. Hinz, a unit manager, that Ziggler made a 

“HIPA” by discussing his health information with other inmates. Hinz told Dunn that 

she would talk to Ziggler about it. Dunn alleges that the next day, Ziggler “jacked [him] 

up at the desk about the comments [he] made” to Hinz. (Id.)  

       It appears that Dunn is asserting that he filed an inmate complaint alleging that 

staff made HIPAA violations. That complaint was acknowledged, but Dunn alleges that 

“they”  never  made  a  decision.  Based  on  the  exhibits  to  his  complaint,  it  seems  he 

appealed  to  the  Corrections  Complaint  examiner,  who  returned  the  complaint  to  the 

institution for priority investigation. (ECF No. 1‐1 at 2.) 

       Dunn seeks monetary and declaratory relief.  

 

 



                                                4
                                              Analysis 

       Dunn  cannot  proceed  on  a  claim  based  on  violations  of  HIPAA  because  the 

statute does not create a private right of action. Carpenter v. Phillips, 419 Fed. Appx. 658, 

659 (7th Cir. 2011) (internal citations omitted). However, prisoners may have a limited 

right of privacy in their medical information. Some courts have found that right under 

the  due  process  clause  of  the  Fourteenth  Amendment.  E.g.,  Doe  v.  Delie,  257  F.3d  309, 

317  (3d  Cir.  2001);  Powell  v.  Schriver,  175  F.3d  107,  112  (2d  Cir.  1999).  The  Court  of 

Appeals  for  the  Seventh  Circuit  has  recognized  that  disseminating  “humiliating  but 

penologically  irrelevant  details”  of  a  prisoner’s  medical  history  “might  conceivably 

constitute  the  infliction  of  cruel  and  unusual  punishment,”  violating  the  Eighth 

Amendment. Anderson v. Romero, 72 F.3d 518, 523 (7th Cir. 1995).  

       Regardless  of  whether  his  claim  would  arise  under  the  Eighth  or  Fourteenth 

Amendment,  Dunn  cannot  proceed  based  on  his  complaint  as  it  is  now.  First,  it  is 

unclear whose medical or health information was disclosed. He mentions scabies, but it 

sounds like his cellmate had scabies and not Dunn. Overall, the complaint is confusing 

as  it  is  currently  written.  Second,  Dunn  briefly  alleges  only  that  he  was  generally 

embarrassed by the disclosures. He should be more specific about the harm he suffered.  

       Dunn also makes a brief suggestion that Ziggler may have retaliated against him. 

To  establish  a  claim  of  retaliation  Dunn  must  allege  that  he  engaged  in  a  protected 

activity, he suffered a deprivation likely to prevent future protected activities, and there 



                                                  5
was a causal connection between the two. See Watkins v. Kasper, 599 F.3d 791, 794 (7th 

Cir. 2010); Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). Assuming he engaged in a 

protected  activity,  Dunn  alleges  Ziggler  “jack[ed]  him  up.”  If  he  believes  Ziggler 

retaliated against him, Dunn should make clear what protected activity he engaged in 

(that  is,  an  activity  protected  by  the  First  Amendment)  that  Ziggler  retaliated  against 

him for engaging in, and what deprivation he suffered as a result.  

        Dunn also includes a summary of the inmate complaint process he went through 

and names complaint examiners as defendants. However, the only allegation he makes 

that  the  court  could  even  construe  as  an  allegation  that  his  rights  were  somehow 

violated is that “they failed to meet the 30 days without notice of extension.” (Id. at 3.) If 

Dunn believes he has a claim based on something that happened during the grievance 

procedure,  he  needs  to  state  explicitly  what  happened  and  why  he  thinks  his  rights 

were violated. 

        In sum, Dunn’s complaint does not contain sufficient allegations to state a claim 

that  his  constitutional  rights  have  been  violated.  However,  the  court  will  give  Dunn 

until  October  31,  2018,  to  file  an  amended  complaint  that  addresses  the  deficiencies 

outlined in this order. The amended complaint must bear the docket number assigned 

to  this  case  and  must  be  labeled  “Amended  Complaint.”  The  amended  complaint 

supersedes the prior complaint and must be complete in itself without reference to the 

original  complaint.  See  Duda  v.  Bd.  of  Educ.  of  Franklin  Park  Pub.  Sch.  Dist.  No.  84,  133 



                                                   6
F.3d  1054,  1056‐57  (7th  Cir.  1998).  In  Duda,  the  appellate  court  emphasized  that  the 

“prior  pleading  is  in  effect  withdrawn  as  to  all  matters  not  restated  in  the  amended 

pleading[.]” Id. at 1057 (citation omitted). If Dunn files an amended complaint, the court 

will screen it pursuant to 28 U.S.C. § 1915A.  

       Dunn  also  filed  a  motion  to  compel  discovery.  This  case  is  not  yet  at  the 

discovery stage, so the court will deny his motion. If Dunn files an amended complaint 

which states a claim, the court will then order that it be served on the defendants. Once 

the defendants answer the complaint, the court will enter a scheduling order, at which 

point discovery will begin.   

                                            ORDER 

       The court GRANTS Dunn’s motion for leave to proceed without prepayment of 

the filing fee. (ECF No. 2.)  

       The court DENIES Dunn’s motion to compel discovery. (ECF No. 20.)  

       The  court  ORDERS  that  Dunn  shall  file  an  amended  complaint  that  complies 

with  the  instructions  in  this  decision.  The  court  ORDERS  that  Dunn  shall  file  the 

amended complaint in time for the court to receive it by the end of the day on October 

31, 2018.  

       The  court  FURTHER  ORDERS  that  the  agency  having  custody  of  Dunn  shall 

collect  from  his  institution  trust  account  the  $344.10  balance  of  the  filing  fee  by 

collecting monthly payments from his prison trust account in an amount equal to 20% 



                                                7
of the preceding monthʹs income credited to his trust account and forwarding payments 

to the clerk of court each time the amount in the account exceeds $10 in accordance with 

28 U.S.C. §1915(b)(2). The agency shall clearly identify the payments by the case name 

and  number.  If  Dunn  transfers  to  another  county,  state,  or  federal  institution,  the 

transferring institution shall forward a copy of this order, along with Dunn’s remaining 

balance, to the receiving institution. 

          The  court  will  send  a  copy  of  this  order  to  the  officer  in  charge  of  the  agency 

where Dunn is confined.  

          The court ORDERS that, under the Prisoner E‐Filing Program, Dunn shall 

submit all correspondence and case filings to institution staff, who will scan and e‐mail 

documents to the court.1 If Dunn is no longer incarcerated at a Prisoner E‐Filing 

institution, he will be required to submit all correspondence and legal material to: 

                    Office of the Clerk 
                    United States District Court 
                    Eastern District of Wisconsin 
                    362 United States Courthouse 
                    517 E. Wisconsin Avenue 
                    Milwaukee, Wisconsin 53202 
      
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It 

will only delay the processing of the case.               


1    The Prisoner E‐Filing Program is mandatory for all inmates of Dodge Correctional 
Institution, Green Bay Correctional Institution, Waupun Correctional Institution, 
Wisconsin Secure Program Facility, Columbia Correctional Institution, and Oshkosh 
Correctional Institution. 


                                                     8
       The court advises Dunn that, if he fails to file documents or take other required 

actions by the deadlines the court sets, the court may dismiss the case based on his 

failure to prosecute. The parties must notify the clerk of court of any change of address. 

Failure to do so could result in orders or other information not being timely delivered, 

thus affecting the legal rights of the parties.   

               Dated at Milwaukee, Wisconsin this 15th day of October, 2018. 
        
 
                                                      
                                                     WILLIAM E. DUFFIN 
                                                     U.S. Magistrate Judge 




                                                 9
